DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 05/18/2022, Applicant, on 08/18/2022, amended claims 1, 3-9, 11-13, and 15-20, canceled claims 2, 10 and 14. Claims 1, 3-9, 11-13, and 15-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments, the 35 USC § 112 has been overcome. However, the updated 35 USC § 103 and 101 rejections of claims 1, 3-9, 11-13, and 15-20 are applied in light of Applicant's amendments.    
The Applicant argues that “Applicant respectfully traverses the Section 101 rejection and submits that the claims are patent-eligible because they are directed to a non-abstract, technological improvement over the prior art…the claimed invention is directed to a non-abstract improvement because it employs a new way of generating an estimation that eliminates errors that occurred in the prior art.” (Remarks 08/18/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of the mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts.   
The claimed subject matter is merely claims a method for calculating and analyzing (estimating) information.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (mathematical concepts). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for processes (cutting, bookbinding printing, etc) and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing, and performing correlation/estimation analysis is insufficient to demonstrate an improvement to the technology.
The Applicant argues that the prior art does not teach the amended claim(s) (Remarks 08/18/2022). 
In response, the Examiner respectfully disagrees. The combination of Tanimoto and Nandan teach all the limitations of claim 1. Tanimoto clearly teaches utilizing past/historical information to generate a model, see Tanimoto 0071-0077: “the accuracy estimating model generation unit 30 calculates, for each predictive model learned using data in the set learning period, the context at the past update try time, and calculates the accuracy index of the predictive model using the time series data of the error index in the optimization target period…An accuracy-estimating-model generating system according to the present invention includes: a context calculation unit 81 (e.g. the accuracy estimating model generation unit 30) which calculates, for each predictive model learned using data in a set learning period, a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, as a context; an accuracy index calculation unit 82 (e.g. the accuracy estimating model generation unit 30) which calculates an accuracy index of the predictive model, using time series data of an error index in a period (e.g. optimization target period) after the first point of interest; a data set generation unit 83 (e.g. the accuracy estimating model generation unit 30) which generates a data set in which all or part of the learning period, a parameter (e.g. various learning engine parameters) used to learn the predictive model, and the context is an explanatory variable and the accuracy index is a response variable; and a model generation unit 84 (e.g. the accuracy estimating model generation unit 30) which generates an accuracy estimating model for estimating accuracy of the predictive model, using the generated data set as learning data…an accuracy estimation unit 91 (e.g. the accuracy degradation estimation unit 50) which estimates accuracy of a predictive model using an accuracy estimating model that is learned using, as an explanatory variable, all or part of one or more contexts each indicating a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, a learning period of the predictive model, and a parameter (e.g. various learning engine parameters) used to learn the predictive model and, as a response variable, an accuracy index in a period (e.g. optimization target period) after the first point of interest.” Additionally, Nandan teaches a first and second index value by utilizing a machine learning system to build predictive analytics model through a plurality of values, see Nandan 0061-0068: “The machine learning and predictive analytics system 300 may also provide forecasting, ratios, index, and recommendations… may calculate a financial forecast, a ratio, and/or an index based on the predicted future life event and data associated with the subject. In one example, the financial forecast, a ratio, and/or an index may be calculated based on financial data of a financial institution and based on external social media data. It should be appreciated that the processor may use any number of machine learning, statistical analysis, simulation, and/or modeling techniques for its calculations. In one example, the financial forecast may be based on a Monte Carlo simulation for stress testing. In some examples, the financial forecast, ratio, index, and/or other calculation may represent a likelihood of the subject taking a financial action with a financial institution.” Thus, the combination of Tanimoto and Nandan teach all the limitations of claim 1 and the 103 rejection is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 3-9, 11-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 13-19),  computer program product (claims 1-8, 9-12, and 20), are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of the mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts.  
The limitations reciting the abstract idea(s) (Mental process and Mathematical concepts), as set forth in exemplary claim 1, are: configured to obtain an estimation result estimated using an estimation model; …configured to determine a conversion table configured to correct the estimation result using the estimation model based on an estimation accuracy in the estimation model, with the conversion table being used to correct the estimation result obtained by using the estimation model; and a …correct the estimation result based on the conversion table, wherein the estimation model is generated based on past result information, and wherein the estimation accuracy includes: a first index value that is a ratio of each work process estimated by the estimation model in each actual work process in the past result information; and a second index value that is a ratio of an actual work process in each work process estimated by the estimation model in the past result information;Independent claims 9, 13, and 20 recite the CRM and method for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to An information processing apparatus comprising: an obtaining unit… a determination unit… correction unit configured…; A non-transitory computer-readable recording medium storing a program that causes a computer to function as an information processing apparatus comprising…  (as recited in claims 1-20 20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: An information processing apparatus comprising: an obtaining unit… a determination unit… correction unit configured…; A non-transitory computer-readable recording medium storing a program that causes a computer to function as an information processing apparatus comprising…  (as recited in claims 1-20 20).  for implementing the claim steps/functions. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0145]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-8, 10-12, and 14-19) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “wherein the estimation model is generated based on past result information, and the estimation accuracy includes: a first index value that is a ratio of each work process estimated by the estimation model in each actual work process in the past result information; and a second index value that is a ratio of an actual work process in each work process estimated by the estimation model in the past result information; further comprising a generation unit configured to generate the estimation model by machine-learning the past result information; wherein concerning a first work process for which the second index value is lower than a first threshold, based on the first index value of a second work process for which a probability that a process that is actually the first work process but is estimated as the second work process is relatively high, the determination unit determines to correct the first work process to the second work process; wherein the obtaining unit comprises:  - 39 -10198829US01/P219-0803US a result information obtaining unit configured to obtain given result information; and an estimation unit configured to derive the estimation result based on the estimation model and the result information obtained by the result information obtaining unit; wherein each of the past result information and the given result information is information concerning a production activity executed in a work space in which a plurality of pieces of equipment configured to execute a plurality of work processes are arranged, and each result information includes information of a position of a worker in the work space at each time; wherein the given result information is information concerning a production activity executed based on a given production plan, the given production plan is set as a medium plan pattern constituted as a combination of a plurality of plan patterns each including a plurality of work processes, and the determination unit determines the conversion table based on each of the plurality of plan patterns; wherein the past result information includes information of a work time of each of a plurality of work processes included in a production plan corresponding to the past result information and a variation of the work time, and the correction unit performs correction based on the conversion table for a work process for which the variation of the work time is smaller than a second threshold in the work processes included in the estimation result ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (10-12 and 14-19) recite the CRM and system for performing the method of claims 2-8. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 3-5, 9, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180075360 (hereinafter “TANIMOTO”) et al., in view of U.S. PGPub 20190180358 to (hereinafter “NANDAN”) et al.
 As per claim 1, Tanimoto teaches An information processing apparatus comprising:
an obtaining unit configured to obtain an estimation result estimated using an estimation model; a determination unit configured to determine … based on an estimation accuracy in the estimation model, with the conversion table being used to correct the estimation result obtained by using the estimation model; and a correction unit configured to correct the estimation result…;Tanimoto 0071-0077: “the accuracy estimating model generation unit 30 calculates, for each predictive model learned using data in the set learning period, the context at the past update try time, and calculates the accuracy index of the predictive model using the time series data of the error index in the optimization target period…An accuracy-estimating-model generating system according to the present invention includes: a context calculation unit 81 (e.g. the accuracy estimating model generation unit 30) which calculates, for each predictive model learned using data in a set learning period, a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, as a context; an accuracy index calculation unit 82 (e.g. the accuracy estimating model generation unit 30) which calculates an accuracy index of the predictive model, using time series data of an error index in a period (e.g. optimization target period) after the first point of interest; a data set generation unit 83 (e.g. the accuracy estimating model generation unit 30) which generates a data set in which all or part of the learning period, a parameter (e.g. various learning engine parameters) used to learn the predictive model, and the context is an explanatory variable and the accuracy index is a response variable; and a model generation unit 84 (e.g. the accuracy estimating model generation unit 30) which generates an accuracy estimating model for estimating accuracy of the predictive model, using the generated data set as learning data…an accuracy estimation unit 91 (e.g. the accuracy degradation estimation unit 50) which estimates accuracy of a predictive model using an accuracy estimating model that is learned using, as an explanatory variable, all or part of one or more contexts each indicating a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, a learning period of the predictive model, and a parameter (e.g. various learning engine parameters) used to learn the predictive model and, as a response variable, an accuracy index in a period (e.g. optimization target period) after the first point of interest.” 
 Tanimoto may not explicitly teach the following. However, Nandan teaches: 
a conversion table… based on the conversion table;  Nandan 0028-0038: “Staging tables may be used for the data processing performed by the data set processing subsystem 102. In an example shown in FIG. 2A, staging tables 201 may be used to create the data objects which are subsequently loaded into database tables 202, which may be used to generate the training and validation data sets 103 and 105…,module 213 may filter and transform data objects in the staging tables 201 for loading into the database tables 202. Filtering module 212 may perform quality checks and may filter variables that may not be predictive.” 
wherein the estimation model is generated based on past result information, and wherein the estimation accuracy includes: a first index value that is a ratio of each work process estimated by the estimation model in each actual work process in the past result information; and a second index value that is a ratio of an actual work process in each work process estimated by the estimation model in the past result informationNandan 0061-0068: “The machine learning and predictive analytics system 300 may also provide forecasting, ratios, index, and recommendations… may calculate a financial forecast, a ratio, and/or an index based on the predicted future life event and data associated with the subject. In one example, the financial forecast, a ratio, and/or an index may be calculated based on financial data of a financial institution and based on external social media data. It should be appreciated that the processor may use any number of machine learning, statistical analysis, simulation, and/or modeling techniques for its calculations. In one example, the financial forecast may be based on a Monte Carlo simulation for stress testing. In some examples, the financial forecast, ratio, index, and/or other calculation may represent a likelihood of the subject taking a financial action with a financial institution.” 
Tanimoto and Nandan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Tanimoto with the aforementioned teachings from Nandan with a reasonable expectation of success, by adding steps that allow the software to utilize tables with the motivation to more efficiently and accurately organize and analyze data [Nandan 0028].
As per claim 3, Tanimoto and Nandan teach all the limitations of claim 1. 
 In addition, Tanimoto teaches:
further comprising a generation unit configured to generate the estimation model by machine-learning the past result information; Tanimoto 0073: “for each predictive model learned using data in a set learning period, a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, as a context; an accuracy index calculation unit 82 (e.g. the accuracy estimating model generation unit 30) which calculates an accuracy index of the predictive model, using time series data of an error index in a period (e.g. optimization target period) after the first point of interest; a data set generation unit 83 (e.g. the accuracy estimating model generation unit 30) which generates a data set in which all or part of the learning period, a parameter (e.g. various learning engine parameters) used to learn the predictive model, and the context is an explanatory variable and the accuracy index is a response variable; and a model generation unit 84 (e.g. the accuracy estimating model generation unit 30) which generates an accuracy estimating model for estimating accuracy of the predictive model, using the generated data set as learning data.” 
 As per claim 4, Tanimoto and Nandan teach all the limitations of claim 1. 
 In addition, Nandan teaches:
wherein concerning a first work process for which the second index value is lower than a first threshold, based on the first index value of a second work process for which a probability that a process that is actually the first work process but is estimated as the second work process, the determination unit determines to correct the first work process to the second work process; Nandan 0044-0045: “A VIF for a single predictive variable may be obtained using the r-squared value of the regression of that variable against all other predictive variables. The higher the VIF value, the higher the collinearity, and a predictive variable with a high VIF value (e.g., 5-10) may be removed.  …Chi-square tests may be conducted on categorical predictive variables to assess and reaffirm strength of the categorical predictive variables from the set 261. T-tests may be conducted to assess and reaffirm strength of the continuous predictive variables from the set 261. These tests may determine the p-values of the predictive variables in the set 261, and the predictive variables having p-values less than a threshold (e.g., 0.05) may be removed from the set 261 to create a set of the predictive variables 271, which may be estimated to have a level of significance (e.g., a highest level of significance) for predicting the target variable…assume the decision tree 255 identifies ranges of values for the production lead time predictive variable as follows: less than 179 days is high-risk, greater than 179 days but less than 280 days is not high-risk, and greater than 280 days is high-risk. The transformations may assess whether to convert this into two predictive variables, such as one predictive variable for less than 179 days or greater than 280 days for high-risk, and one predictive variable for not high-risk (between 179 and 280 days), or whether to keep it as. Also, after the transformations are performed, multicollinearity may be analyzed again, such as performed at 260, to remove collinear predictive variables, and a set of predictive variables 281 may be generated from the set 271, which includes the transformed variables, and which does not include predictive variables determined to be collinear.” 
 As per claim 5, Tanimoto and Nandan teach all the limitations of claim 1. 
 In addition, Tanimoto teaches:
wherein the obtaining unit comprises:  - 39 -10198829US01/P219-0803US a result information obtaining unit configured to obtain given result information; and an estimation unit configured to derive the estimation result based on the estimation model and the result information obtained by the result information obtaining unit; Tanimoto 0071-0077: “the accuracy estimating model generation unit 30 calculates, for each predictive model learned using data in the set learning period, the context at the past update try time, and calculates the accuracy index of the predictive model using the time series data of the error index in the optimization target period…An accuracy-estimating-model generating system according to the present invention includes: a context calculation unit 81 (e.g. the accuracy estimating model generation unit 30) which calculates, for each predictive model learned using data in a set learning period, a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, as a context; an accuracy index calculation unit 82 (e.g. the accuracy estimating model generation unit 30) which calculates an accuracy index of the predictive model, using time series data of an error index in a period (e.g. optimization target period) after the first point of interest; a data set generation unit 83 (e.g. the accuracy estimating model generation unit 30) which generates a data set in which all or part of the learning period, a parameter (e.g. various learning engine parameters) used to learn the predictive model, and the context is an explanatory variable and the accuracy index is a response variable; and a model generation unit 84 (e.g. the accuracy estimating model generation unit 30) which generates an accuracy estimating model for estimating accuracy of the predictive model, using the generated data set as learning data.”
 As per claim 9, Tanimoto teaches An information processing apparatus comprising:
an obtaining unit configured to, using a learned model that is obtained by learning features of past result information in which a plurality of work processes were performed, thereby outputting a work process in a unit time when result information is input, obtain a work process in a unit time output by the learned model in response to input of new result information;;; and a correction unit configured to correct, using the conversion table, part of a work process obtained by the obtaining unit in response to input of second result information…;Tanimoto 0071-0077: “the accuracy estimating model generation unit 30 calculates, for each predictive model learned using data in the set learning period, the context at the past update try time, and calculates the accuracy index of the predictive model using the time series data of the error index in the optimization target period…An accuracy-estimating-model generating system according to the present invention includes: a context calculation unit 81 (e.g. the accuracy estimating model generation unit 30) which calculates, for each predictive model learned using data in a set learning period, a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, as a context; an accuracy index calculation unit 82 (e.g. the accuracy estimating model generation unit 30) which calculates an accuracy index of the predictive model, using time series data of an error index in a period (e.g. optimization target period) after the first point of interest; a data set generation unit 83 (e.g. the accuracy estimating model generation unit 30) which generates a data set in which all or part of the learning period, a parameter (e.g. various learning engine parameters) used to learn the predictive model, and the context is an explanatory variable and the accuracy index is a response variable; and a model generation unit 84 (e.g. the accuracy estimating model generation unit 30) which generates an accuracy estimating model for estimating accuracy of the predictive model, using the generated data set as learning data…an accuracy estimation unit 91 (e.g. the accuracy degradation estimation unit 50) which estimates accuracy of a predictive model using an accuracy estimating model that is learned using, as an explanatory variable, all or part of one or more contexts each indicating a feature value representing an operation status of the predictive model at a first point of interest (e.g. past update try time) that is a past point in time of interest, a learning period of the predictive model, and a parameter (e.g. various learning engine parameters) used to learn the predictive model and, as a response variable, an accuracy index in a period (e.g. optimization target period) after the first point of interest.” 
 Tanimoto may not explicitly teach the following. However, Nandan teaches: 
an evaluation unit configured to evaluate matching between a work process in a unit time obtained by the obtaining unit in response to input of first result information and a work process actually performed in the unit time; a determination unit configured to determine a conversion table configured to convert a first work process in the unit time, which is evaluated by the evaluation unit to be lower than a predetermined criterion in a plurality of work processes obtained by the obtaining unit in response to the input of the first result information, to a second work process actually performed in the unit time Nandan 0028-0038: “ Retrieved information may include demographic information, such as address, vendor codes, industry codes, credit score, financial stress score, debarment indicator, criminal activity indicator, compliance risk index, number of total payments, number of slow, late and delinquent payments, bankruptcy indicator, number of employees, lawsuits, liens, judgments, and/or other variables and/or information describing the vendors. If the received data matches an existing field, such as in terms of data type, data range, etc., the data may be stored in an existing field; otherwise the data may be stored in a new field. Also, new fields may be manually analyzed after being populated to determine whether the fields include relevant data and to assign a field name and field constraints to the field. Through the data retrieval process, data objects may be created for the vendors, including multiple variables from multiple data sources, and the data objects may be stored in the staging tables 201…Staging tables may be used for the data processing performed by the data set processing subsystem 102. In an example shown in FIG. 2A, staging tables 201 may be used to create the data objects which are subsequently loaded into database tables 202, which may be used to generate the training and validation data sets 103 and 105…,module 213 may filter and transform data objects in the staging tables 201 for loading into the database tables 202. Filtering module 212 may perform quality checks and may filter variables that may not be predictive.” 
Tanimoto and Nandan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Tanimoto with the aforementioned teachings from Nandan with a reasonable expectation of success, by adding steps that allow the software to utilize tables with the motivation to more efficiently and accurately organize and analyze data [Nandan 0028].
  Claims 13 and 15-17 are directed to the method for performing the apparatus of claims 1 and 3-5 above.  Since Tanimoto and Nandan teach the method, the same art and rationale apply.  
Claim 20 is directed to the CRM for performing the apparatus of claim 1 above.  Since Tanimoto and Nandan teach the CRM, the same art and rationale apply.  
  Claims 6-8, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180075360 (hereinafter “TANIMOTO”) et al., in view of U.S. PGPub 20190180358 to (hereinafter “NANDAN”) et al., in further view of U.S. Patent 8655705 (hereinafter “Riepshoff”) et al. 
  As per claim 6, Tanimoto and Nandan teach all the limitations of claim 5. 
 Tanimoto and Nandan may not explicitly teach the following. However, Riepshoff teaches:
wherein each of the past result information and the given result information is information concerning a production activity executed in a work space in which a plurality of pieces of equipment configured to execute a plurality of work processes are arranged, and each result information includes information of a position of a worker in the work space at each time; Riepshoff 017-018: “Operational availability is specified as of the at least one of the following items for an operating time at a geographic location to facilitate mission tasks including manufacturing, maintenance, repair, or overhaul activity: one or more workers, a facility, production of an asset, infrastructure, test equipment, a tool, one or more assets, and a resource. Operational reliability is specified as a percentage of mission success objectives met. Because the specific mission objectives vary depending on the type of system, a measurement objective for mission success might be a tour, launch, deployment, or other system-specific objective. Cost per unit usage is the total operating cost divided by the appropriate unit of measurement for a given system. For example, the unit might be miles driven, flight hours flown, hours of service, or some other system-specific unit. Logistics footprint is a measure of the size of the support personnel, equipment and facilities required to maintain the system. Logistics response time is a measure of how long it takes to deliver parts, systems, and labor to support the system. For any given supply plan, these performance based logistics metrics will be specified in a way that makes sense for the specific mission, and performance requirements will be built into the supply plan or to acquisition contract when services and assets are assigned to third parties. The resulting analysis and action planning provides a basis for prescribing a supply plan and series of decisions that will maximize system performance, business benefit such as minimization of cost, or mission success with the highest probability.” 
Tanimoto, Nandan, and Riepshoff are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Tanimoto and Nandan with the aforementioned teachings from Riepshoff with a reasonable expectation of success, by adding steps that allow the software to utilize production data with the motivation to more efficiently and accurately organize and analyze data [Riepshoff 0018].
  As per claim 7, Tanimoto and Nandan teach all the limitations of claim 5. 
 Tanimoto and Nandan may not explicitly teach the following. However, Riepshoff teaches:
wherein the given result information is information concerning a production activity executed based on a given production plan, wherein the given production plan is set as a pattern combination constituted as a combination of a plurality of plan patterns each including a plurality of work processes, and wherein the determination unit determines the conversion table based on each of the plurality of plan patterns; Riepshoff 017-018: “Operational availability is specified as of the at least one of the following items for an operating time at a geographic location to facilitate mission tasks including manufacturing, maintenance, repair, or overhaul activity: one or more workers, a facility, production of an asset, infrastructure, test equipment, a tool, one or more assets, and a resource...031, 048 :  Schedules are defined in a repetitive pattern (daily, weekly, monthly, or the like)…FIG. 12 is a flowchart of a method to optimize inventory and to generate a supply plan for managing the flow of at least one item through a supply chain network having a number of geographically distributed storage and production centers in accordance to an embodiment. Method 1200 begins with action 1202. In action 1202, data and operational demands are received. In action 1204, a supply plan model is generated from the received data and operational demands. In action 1206, supply plan model is decomposed into a production scheduling problem and an asset routing problem. In action 1208, the decomposed problems are subjected to heuristic processing so as to arrive at an optimized solution. In action 1210, a supply plan with optimized inventory is generated. The optimized supply plan (generated) is forwarded to user terminal 205 and to supply plan database 302” 
Tanimoto, Nandan, and Riepshoff are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Tanimoto and Nandan with the aforementioned teachings from Riepshoff with a reasonable expectation of success, by adding steps that allow the software to utilize production data with the motivation to more efficiently and accurately organize and analyze data [Riepshoff 0018].
 As per claim 8, Tanimoto and Nandan teach all the limitations of claim 2. 
 In addition, Nandan teaches:
, and wherein the correction unit performs correction based on the conversion table for a work process for which the variation of the work time is smaller than a second threshold in the work processes included in the estimation result; Nandan 0044-0045: “A VIF for a single predictive variable may be obtained using the r-squared value of the regression of that variable against all other predictive variables. The higher the VIF value, the higher the collinearity, and a predictive variable with a high VIF value (e.g., 5-10) may be removed.  …Chi-square tests may be conducted on categorical predictive variables to assess and reaffirm strength of the categorical predictive variables from the set 261. T-tests may be conducted to assess and reaffirm strength of the continuous predictive variables from the set 261. These tests may determine the p-values of the predictive variables in the set 261, and the predictive variables having p-values less than a threshold (e.g., 0.05) may be removed from the set 261 to create a set of the predictive variables 271, which may be estimated to have a level of significance (e.g., a highest level of significance) for predicting the target variable…assume the decision tree 255 identifies ranges of values for the production lead time predictive variable as follows: less than 179 days is high-risk, greater than 179 days but less than 280 days is not high-risk, and greater than 280 days is high-risk. The transformations may assess whether to convert this into two predictive variables, such as one predictive variable for less than 179 days or greater than 280 days for high-risk, and one predictive variable for not high-risk (between 179 and 280 days), or whether to keep it as. Also, after the transformations are performed, multicollinearity may be analyzed again, such as performed at 260, to remove collinear predictive variables, and a set of predictive variables 281 may be generated from the set 271, which includes the transformed variables, and which does not include predictive variables determined to be collinear.” 
 Tanimoto and Nandan may not explicitly teach the following. However, Riepshoff teaches:
wherein the past result information includes information of a work time of each of a plurality of work processes included in a production plan corresponding to the past result information and a variation of the work time;Riepshoff 017-018: “Operational availability is specified as of the at least one of the following items for an operating time at a geographic location to facilitate mission tasks including manufacturing, maintenance, repair, or overhaul activity: one or more workers, a facility, production of an asset, infrastructure, test equipment, a tool, one or more assets, and a resource. Operational reliability is specified as a percentage of mission success objectives met. Because the specific mission objectives vary depending on the type of system, a measurement objective for mission success might be a tour, launch, deployment, or other system-specific objective. Cost per unit usage is the total operating cost divided by the appropriate unit of measurement for a given system. For example, the unit might be miles driven, flight hours flown, hours of service, or some other system-specific unit. Logistics footprint is a measure of the size of the support personnel, equipment and facilities required to maintain the system. Logistics response time is a measure of how long it takes to deliver parts, systems, and labor to support the system. For any given supply plan, these performance based logistics metrics will be specified in a way that makes sense for the specific mission, and performance requirements will be built into the supply plan or to acquisition contract when services and assets are assigned to third parties. The resulting analysis and action planning provides a basis for prescribing a supply plan and series of decisions that will maximize system performance, business benefit such as minimization of cost, or mission success with the highest probability.” 
Tanimoto, Nandan, and Riepshoff are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Tanimoto and Nandan with the aforementioned teachings from Riepshoff with a reasonable expectation of success, by adding steps that allow the software to utilize production data with the motivation to more efficiently and accurately organize and analyze data [Riepshoff 0018].
  Claim 11 and 12 are directed to the apparatus for performing a very similar apparatus of claims 7 and 6, respectively. Since the limitations taught in claim 7/6 and 11/12 are very similar, the same art and rationale applied to claims 7/6 is applied to claims 11/12.
 Claims 18-19 are directed to the method for performing the apparatus of claims 6 and 8 above.  Since Tanimoto, Nandan, and Riepshoff teach the method, the same art and rationale apply.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kreamer; Jed. METHOD AND SYSTEM FOR SELF-CALIBRATING PROJECT ESTIMATION MODELS FOR PACKAGED SOFTWARE APPLICATIONS, .U.S. PGPub 20080313110 
This invention relates generally to estimating schedules, staffing, costs, and business benefits of software implementation projects, and more particularly to a method and system for self-calibration and refinement of project estimation models for implementing packaged software applications employing normative, constructive, and self-correcting estimation models to determine and support decisions for estimated costs, estimated values, resource allocations, and project schedules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683